DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 13 December 2021 has been received and entered.  Claims 1, 4 and 7-12 have been amended and claims 13-20 have been added.  Claims 1-20 are currently pending.  
Election/Restrictions
Applicant’s election without traverse of Group I, directed to antibody, reagents comprising said antibody, preparations comprising said antibody and preparation of medicaments comprising said antibody, in the reply filed on 13 December 2021 is acknowledged.
	Applicant asserts at page 7 of the response that Group I includes amended claims 1-12 and newly added claims 13-20.  Applicant also argues that claim 7 is directed to a method of producing the antibody of claim 1 and “as such is linked to form a single general inventive concept”.  Applicant’s arguments have been fully considered, but are not found persuasive.  
	The claims were found to lack unity of invention because the technical feature of claim 1, the antibody having a heavy chain of SEQ ID NO:1 and a light chain of SEQ ID NO:2 was known in the art and therefore, this element could not serve as a special technical feature for unity of invention.  Group II was directed to the nucleic acids 
Claims 4-7, 12-13 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 August, 30 November 2021 and 11 January 2022 have been received and entered.  
MPEP 609.04(a)(III) requires a concise explanation of relevance for non-english language information.  MPEP 609.05(b) states that Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical 
Such a concise statement is missing for the non-English language references included on the IDS’s and therefore, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and

In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2); 
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.825(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3)
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, Applicant must also provide:
A statement according to item 2) a) or b) above.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The elected claims are not directed to production methods and therefore, should not be included in the title.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The instant claims are directed to a full-length humanized anti-VEGF IgG1 antibody comprising two immunoglobulin light and heavy chains wherein the heavy and light chains comprise an amino acid sequence having at least 80%, 90%, 95% and 98% identity with an amino acid sequence of SEQ ID NO:1 and 2 or wherein the heavy chain comprises an amino acid sequence of SEQ ID NO:1 or wherein the light chain comprise an amino acid sequence set forth in SEQ ID NO:2.
While the specification provides a written description for a full-length humanized anti-VEGF IgG1 antibody comprising two immunoglobulin light and heavy chains wherein the heavy chains comprise the amino acid sequence of SEQ ID NO:1 and the light chains comprise the amino acid sequence of SEQ ID NO:2, the specification fails to provide an adequate written description for heavy and light chains that comprise “an amino acid sequence” of the disclosed sequences or for sequences that are not 100% identical to the named sequences.  The recitation of “an amino acid sequence” of a recited sequence is interpreted as encompassing any subsequence of the recited sequence as “an” is an indefinite article and does not identify any particular sequence contained therein.
st column).  There is no structure/function relationship established for the percent identity recited in the claims and the ability of the antibody to bind VEGF.  Further, the recitation that the chains only comprise “an amino acid sequence” of the recited sequences fails to indicate the portion of the sequence that is responsible for defining antigen binding (i.e. the CDR regions).  The specification further fails to provide any structure/function relationship for any of the antibodies which lack 100% identity to SEQ ID NO:1 and 2 that have the ability to bind VEGF.
The structures of the antibodies claimed are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to 
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. While the specification discloses an antibody which binds VEGF with a heavy chain of SEQ ID NO:1 and a light chain of SEQ ID NO:2, the claims are not so limited and the structural variability of the 
The state of the prior art is such that the formation of an intact antigen-binding
site of antibodies routinely requires the association of the complete heavy and light
chain variable regions of a given antibody, each of which consists of three CDRs or
hypervariable regions, which provide the majority of the contact residues for the binding
of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993,
pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions"). The
amino acid sequences and conformations of each of the heavy and light chain CDRs
are critical in maintaining the antigen binding specificity and affinity, which is
characteristic of the immunoglobulin. It is expected that all of the heavy and light chain
CDRs in their proper order and in the context of framework sequences which maintain
their required conformation, are required in order to produce a protein having antigen-
binding function and that proper association of heavy and light chain variable regions is
required in order to form functional antigen binding sites (Paul, page 293, first column,
lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (PNAS  79: 1979-1983, 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem. Biophys. Res. Comm.  307:  198-205, 2003) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L32 
In the absence of sufficient direction and guidance, the disclosure of an anti-VEGF antibody which comprises a heavy chain of SEQ ID NO:1 and a light chain of SEQ ID NO:2 not provide sufficient written description for the entire genus of antibody variants which lack such sequences as encompassed by the claims in view of the evidence cited above.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to antibodies which have specific functional characteristics of being humanized and binding VEGF.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of antibody variants based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are humanized anti-VEGF IgG1 antibodies and which vary from the disclosed antibody which comprises heavy and light chains of SEQ ID NO:1-2.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 14-17 recite “an amino acid sequence set forth in SEQ ID NO:1” or “an amino acid sequence set forth in SEQ ID NO:2”.  The term “an” is an indefinite article and the claims are not clear which sequence which is contained in the recited sequences is intended.  It is unclear which sequences are intended and without knowing the metes and bounds of which sequences of the recited sequences are to be compared, the metes and bounds of the claims are indefinite.  Amendment of the claims to refer to the amino acid sequence set forth in SEQ ID NO:X would be remedial.
Claim 10 recites a “kit for diagnosis of VEGF protein”.  However, “diagnosis” refers to the identification of the nature of an illness or other problem.  “VEGF protein” is not an illness or other problem but rather it is a protein.  Therefore, it is not clear what 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(q) states:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
The instant claim is directed to use of an antibody without the recitation of any positive steps delimiting how this use is practiced, and therefore, the claim is indefinite as the metes and bounds of what is claimed cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 8, 10,11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 refers to an affinity purification reagent comprising the antibody of claim 1.  However, as claim 8 does not recite any additional elements, the claim only contains the antibody and therefore, the scope of claim 8 does not differ from that of claim 1 as referring to the antibody as an affinity purification reagent is merely an intended use for the antibody of claim 1.  Therefore, the claim does not further limit the subject matter of claim 1.
Claim 10 refers to a kit for diagnosis of VEGF protein comprising the antibody of claim 1.  However, as claim 10 does not recite any additional elements, the claim only contains the antibody and therefore, the scope of claim 10 does not differ from that of claim 1 as referring to a kit for diagnosis of VEGF protein is merely an intended use for the antibody of claim 1.  Therefore, the claim does not further limit the subject matter of claim 1.
Claim 11 refers to a pharmaceutical preparation comprising the antibody of claim 1.  However, as claim 11 does not recite any additional elements, the claim only contains the antibody and therefore, the scope of claim 11 does not differ from that of claim 1.  Therefore, the claim does not further limit the subject matter of claim 1.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are “use” claims.
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." 
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
Applicant is required to amend the claims to statutory subject matter to obviate this rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (U.S. Pat. No. 6,979,556).
in vitro and in vivo diagnostic and therapeutic methods (see column 29, lines 23-26).  Therefore, Simmons et al. anticipates the instant claims.

Prior Art of Interest
Klettner et al.  Graefes. Arch. Clin. Exp. Ophthalmol.  247:  1601-1608, 2009.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647